By the Court. Daly, J.
The defendant was an innkeeper. He kept a house of reception and entertainment for all comers, but more especially for the accommodation of that class of persons known as emigrants. This constitutes an inn. (Addison on Contracts, 728; Thompson v. Lacy, 3 B. & A. 283.) The distinction between a boarding house and an inn is this: In a boarding house, the guest is under an express contract, at a certain rate, for a certain period of time; but in an inn there is no express engagement; the guest being on his way, is entertained from day to day, according to his business, upon an implied contract, (Anthon’s Law Student, 57,) which was the case here.
*150It was not necessary to prove negligence on the part of the defendant to maintain the action. He had taken charge of the trunk of the plaintiff, and locked it up, and was responsible for the loss, though occasioned by no negligence on his part. (Clute v. Wiggins, 14 Johns. 177.) The plaintiff was under no obligation to go, between noon and six o’clock, as requested, and watch his trunk while the cellar was open for the removal of baggage. The landlord had a lien upon the trunk, and was bound to take care of it.
The loss of the trunk was shown. The plaintiff went with the defendant’s servant to the cellar to get it, and it was gone. Search was made for it, and it could not be found. This was sufficient to give the plaintiff a right of action. A formal demand was not necessary after that. He made a demand when he asked for his trunk. The cases cited by the defendant have no application. They were actions of trover, which were not maintainable without proof of a wrongful conversion.
Where there is sufficient evidence to support the finding of the justice upon the question of value, the judgment will not be disturbed. Such was the case here. There was testimony showing that the contents of the trunk were of greater value than the amount fixed by the justice.
Woodruff, J.
Under the circumstances proved*, I think the defendants were liable, even if they be regarded simply as boarding house keepers, as they are alleged to he in the complaint. They had agreed to keep the trunk in their cellar separate from the apartment of the boarder. Its non-production, when called for, isgyrivnafacie sufficient to charge them with its value. They have shown no excuse which could exonerate them, even if the plaintiff be held to the description of their character given them by himself in the complaint. I agree, however, with Judge Daly, that they are innkeepers, and might have been declared against as such.
Judgment affirmed.